  Case 18-31554       Doc 39   Filed 06/01/20 Entered 06/01/20 15:22:20               Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )               BK No.:     18-31554
Deifan A Santamaria                           )
                                              )               Chapter: 13
                                              )
                                                              Honorable David D. Cleary
                                              )
                                              )
               Debtor(s)                      )

                                    ORDER MODIFYING PLAN

       This cause coming to be heard on Motion of the Debtor for entry of an Order modifying the
Chapter 13 Plan; the Court having jurisdiction over the matter and being fully advised in the premises;

  IT IS HEREBY ORDERED:

   1. Debtor's current Chapter 13 Plan is modified post-confirmation to:
a) Defer the current trustee default to the end of the Plan;
b) Suspend the trustee payments for June 2020 and July 2020;
c) Debtor's employer shall not deduct any payments for the Chapter 13 Trustee from the Debtor's
wages for the month of June 2020 and July 2020. The Debtor's employer shall resume the payroll
deductions for the Chapter 13 Trustee in the month of August 2020;
d) Extend the Chapter 13 plan term to 68 months in accordance with 11 U.S.C. §1329(d)(1);
e) The plan base amount remains the same;
f) The Trustee shall not be required to perform collections on behalf of creditors pursuant to any prior
confirmed plan.

                                                          Enter:


                                                                   Honorable David D. Cleary
Dated: June 01, 2020                                               United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Counsel for Debtor(s):
 Cutler & Associates,
 4131 Main St.,
 Skokie, IL 60076
 Phone: (847) 673-8600
